Citation Nr: 0606445	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-02 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for residuals of a 
shell fragment wound (SFW) to the forehead.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1942 to December 
1945.

This appeal to the Board of Veterans Appeals (Board) 
initially arose from a June 2002 rating action that declined 
to reopen a claim for service connection for a seizure 
disorder on the basis that new and material evidence had not 
been received, and also denied service connection for 
residuals of a SFW to the forehead.  The veteran filed a 
Notice of Disagreement in September 2002, and the RO issued a 
Statement of the Case (SOC) in January 2003, wherein the RO 
reopened the claim for service connection for a seizure 
disorder on the basis of new and material evidence, but then 
denied the claim on the merits.  The veteran filed a 
Substantive Appeal subsequently in January 2003.

In September 2003, the veteran and his wife testified during 
a Board hearing at the RO before the undersigned Veterans Law 
Judge (VLJ); a transcript of the hearing is of record.

By decision of February 2004, the Board reopened the claim 
for service connection for a seizure disorder, and remanded 
to the RO the issues of service connection for a seizure 
disorder, on the merits, and for residuals of a SFW to the 
forehead for further development of the evidence and for due 
process development.  After accomplishing that development, 
the RO continued the denials of service connection (as 
reflected in the March 2005 Supplemental SOC (SSOC)), and 
returned these matters to the Board for further appellate 
consideration.

In June 2005, the undersigned VLJ granted the veteran's 
representative's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2004).

In July 2005, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After accomplishing that development to the 
extent possible, the RO continued the denials of service 
connection (as reflected in the December 2005 SSOC), and 
returned this case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  A seizure disorder was not shown present in service or 
for many years thereafter, and the most persuasive medical 
evidence addressing the relationship between any such 
disability and the veteran's military service weighs against 
the claim for service connection.

3.  Competent and persuasive evidence does not establish that 
the veteran currently has residuals of a SFW to the forehead.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a seizure 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).

2.  The criteria for service connection for residuals of a 
SFW to the forehead are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

Through the June and July 2001 and April 2002 RO letters, the 
June 2002 rating action, the August and September 2002 RO 
letters, the January 2003 SOC, the February, April, and 
August 2003 and February 2004 RO letters, the March 2005 
SSOC, the May, July, and November 2005 RO letters, and the 
December 2005 SSOC, the RO variously notified the veteran and 
his representative of the legal authority governing 
entitlement to the benefits sought on appeal, the evidence 
that would substantiate his claims, and the evidence that had 
been considered in connection therewith.  After each, they 
were given an opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

The Board also notes that the June 2001, April 2003, February 
2004, and July and November 2005 RO letters, SOC, and SSOCs 
variously informed the veteran of what the evidence had to 
show to establish entitlement to the benefits he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claims; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
latter RO letters specifically informed the appellant of the 
VCAA's requirements, and notified him that he could help with 
his claims by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
latter February 2004 and July 2005 RO letters specifically 
notified the veteran to furnish any evidence or information 
that he had in his possession that pertained to his claims.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all four content 
of notice requirements have been met in this appeal. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In this appeal, documents strictly meeting the VCAA's notice 
requirements were not provided to the veteran prior to the 
June 2002 rating action on appeal.  However, the Board finds 
that any lack of any pre-adjudication notice in this matter 
does not prejudice the appellant in any way.  In this regard, 
the Board points out that the Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect, such that the error affects the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson,        19 Vet. App. 103 (2005).  The Board finds 
that, with respect to this appeal, any delay in issuing the 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that, as noted above, his claims were 
fully developed and readjudicated after notice was provided.

Additionally, the Board finds that all necessary development 
of the claims herein decided has, to the extent possible, 
been accomplished, and that no further action is needed to 
satisfy the duty to assist in connection with either claim.  
The RO, on its own initiative as well as pursuant to Board 
remands, has made reasonable and appropriate efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims, to include obtaining all available 
service and extensive post-service VA and private medical 
records up to 2005, and affording him VA examinations, 
reports of which have been associated with the record and 
considered in adjudicating these claims.  In April 1992, the 
National Personnel Records Center furnished all available 
service medical records of the veteran, and stated that 
physical examination reports could not be reconstructed.  A 
transcript of the veteran's September 2003 Board hearing has 
been associated with the record.  The veteran failed to 
respond to the RO's February 2004 and July 2005 requests for 
specific information that would permit it to attempt to 
obtain private medical records.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional, existing 
evidence pertinent to either claim on appeal that has not 
been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Certain chronic diseases, such as 
epilepsy, when manifest to a compensable degree (10 percent 
for epilepsy) within a prescribed period post service (for 
epilepsy, one year from the date of termination of such 
service), shall be presumed to have been incurred therein, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A.     §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Notwithstanding 
the presumptions, service connection also may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

During the September 2003 Board hearing, the veteran 
testified that he sustained a forehead injury in service in 
1943 during an enemy bombing, and that he suffered from head 
pain.  

However, the evidence of record shows that the veteran does 
not have residuals of a SFW to the forehead.  The available 
service medical records are completely negative for findings 
of any claimed forehead injury.  The post-service record is 
similarly negative for pertinent forehead pathology.  In July 
1991, B. Levy, M.D., noted that the veteran had no headaches, 
and in another medical report the same month J. Vottero, 
M.D., noted that the veteran had no history of head trauma.  
On December 2001 and July 2002 VA outpatient evaluations, the 
veteran denied headaches.  In May 2002, a VA examination was 
conducted for the purpose of determining whether the veteran 
currently suffered from a claimed right forehead shrapnel 
injury in service.  Examination of the head showed no 
evidence of previous injury from shrapnel; there were no 
scars or bony deformity, and palpation of the facial bones 
showed no abnormality.

Although, in October 2002, a VA physician noted the veteran's 
reported history of an in-service right-sided facial injury 
in a bomb explosion in 1943, and a current finding of some 
evidence of old injury on the right side of the forehead 
around the eye, that history is not a reliable indicator of 
actual forehead injury in service, inasmuch as such assertion 
is not supported objectively; the veteran's service medical 
records are completely negative for findings or diagnoses 
pertaining to any forehead injury.  The Board notes that, as 
a medical opinion can be no better than the facts alleged by 
the veteran, an opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).

Moreover, pertinent this claim, more recent medical evidence 
of record also shows no current residuals of a SFW to the 
forehead.  In December 2004, a VA physician reviewed the 
claims file and the veteran's history of in-service head 
injury, and noted that there was no actual record of such 
injury, and that in July 1991 a private physician also noted 
that the veteran had no history of head trauma.  The veteran 
complained of a slight headache about once a month in the 
forehead area, which he stated began in approximately 1984.  
However, the VA physician noted that there was no mention of 
headaches in 1991 private medical records; that there was no 
documentation of complaints of headaches in close proximity 
to the veteran's discharge from service; and that headaches 
were not listed as a complaint in recent VA medical records.  
Current examination of the head revealed no external 
abnormality, scars, or depression, and there was no localized 
tenderness.  With respect to chronic headaches, the examiner 
opined that, since there was no documentation of headaches 
for many years post service, they could not be related to the 
veteran's military service without resorting to speculation. 

Likewise, as regards the claim for service connection for 
seizure , the available service medical records are 
completely negative for findings or diagnoses of any seizure 
disorder.  When such disorder was first diagnosed by Drs. 
Levy and Vottero in July 1991, over 45 years post service, 
there was no history relating it back to service or any 
incident thereof; to the contrary, both physicians noted a 
history of seizures of only a few weeks' duration.  A history 
of seizures was diagnosed on June 1992 VA examination, but 
the examiner did not link it to military service.  Although 
in June 2001 a VA social worker noted that a doctor had 
speculated that the veteran's seizure disorder might possibly 
be connected to an old head injury, further work-up was noted 
to be required to determine the locations of the seizures and 
head injury, and to make a definite determination.  As noted 
above, in May 2002 a VA examiner found no current residuals 
of a claimed right forehead shrapnel injury.  

Although, in October 2002, a VA physician opined that the 
veteran's seizures were possibly related to an in-service 
head injury, he also noted that recent magnetic resonance 
imaging showed no clear evidence of post-traumatic brain 
injury.  As noted above, the record reflects several reported 
histories by the veteran of head injury in service; however, 
such assertions are not objectively supported.  In the 
absence any mention of such an injury in the veteran's 
service medical records, the veteran's own reported history 
is not a reliable indicator of the actual occurrence of such 
an injury.  Again, as a medical opinion can be no better than 
the facts alleged by the veteran, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal, 5 Vet. App. at 461; Swann, 5 Vet. App. at 233; Black, 
5 Vet. App. at 180.

On the other hand, the Board accords great probative value to 
the opinion of a December 2004 VA examiner, who reviewed the 
veteran's claims file and all records contained therein, and 
after examination of the veteran opined that the veteran's 
seizures could not be related to his military service without 
resorting to speculation, inasmuch as there was no 
documentation of any seizures in the many years between 
service and 1991.  In November 2005, the same VA physician 
stated that no additional evidence or information reviewed 
caused him to change his December 2004 opinion.  The Board 
finds this to be the most persuasive medical opinion that 
directly addresses the relationship between the currently-
diagnosed seizure disorder and the veteran's military 
service, as it was clearly based on the veteran's actual 
documented medical history and assertions, as well as current 
examination of the veteran.  Hence, the Board finds that the 
most persuasive medical evidence that specifically addresses 
medical nexus militates against the claim for service 
connection for a seizure disorder.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

In addition to the medical evidence of record, the Board also 
has considered the veteran's assertions and testimony in 
connection with the claims on appeal.  However, as a layman 
without appropriate medical training and expertise, the 
veteran simply is not competent to render a probative 
(persuasive) opinion on a medical matter-such as whether he 
currently suffers from residuals of a SFW to the forehead, or 
whether there is a medical nexus between a current seizure 
disorder and his military service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Hence, the 
veteran's own assertions in this regard have no probative 
value.

For all the foregoing reasons, the claims for service 
connection for residuals of a forehead injury, and for a 
seizure disorder, must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a seizure disorder is denied.

Service connection for residuals of a SFW to the forehead is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


